Citation Nr: 0901307	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-03 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to reimbursement of private medical expenses 
incurred by the veteran for treatment of her service 
connected Hodgkin's lymphoma from May 1995 to December 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 decisions of the 
Huntington, West Virginia Department of Veteran's Affairs 
Medical Center (VAMC).   A local hearing was held at the VAMC 
in January 1997.  

The Board notes that the claims file shows that a statement 
of the case (SOC) was issued in October 1996.  Although the 
claims file does not appear to contain an actual Form 9, the 
veteran did submit an October 1996 statement indicating a 
desire to have the local hearing to continue her appeal.  
Accordingly, it appears that the VAMC may have accepted the 
veteran's statement as a substantive appeal in lieu of her 
Form 9.  Similarly, the Board finds that the veteran's 
October 1996 statement in response to the SOC was in lieu of 
a Form 9 and thus represents a timely appeal to the Board.      


FINDING OF FACT

It is not shown that VA facilities were not geographically 
accessible or otherwise capable of providing the private 
medical services the veteran received for her service 
connected Hodgkin's lymphoma from May 1995 to December 1995.  


CONCLUSION OF LAW

The criteria for the reimbursement for the claimed private 
medical services have not been met.   38 U.S.C.A. § 1703 
(West 2002); 38 C.F.R. § 17.52 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (e.g. 
whether VA facilities were accessible or capable of providing 
the veteran's care) are not in dispute, and whether the 
veteran is entitled to payment or reimbursement for the 
medical expenses in question is wholly a matter of 
interpretation of the pertinent statute and the regulatory 
provisions based on that statute.   The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

II.  Factual Background

A December 1995 rating decision granted service connection 
for Hodgkin's disease with an effective date of April 11, 
1995.  

In the April 1996 decisions the VAMC found that veteran was 
not authorized by the VA Fee Basis program to receive private 
outpatient care at VA expense or to receive prescription 
medication from a private pharmacy at VA expense.  

In her June 1996 Notice of Disagreement (NOD) the veteran 
indicated that she had been granted service connection at the 
100 percent rate for Hodgkin's disease in December 1995 
retroactive to May of 1995.  Consequently, she had submitted 
claims for reimbursement of the private medical services she 
received related to this disease for the time frame between 
May 1995 and December 1995.  The veteran noted that because 
she was not aware that she was entitled to service connection 
at the 100 percent rate until December 1995, she did not know 
that she needed authorization for receiving the private 
medical services.  Along with her NOD, the veteran submitted 
documentation of the private medical services received, 
private insurance deductibles, private pharmacy expenditures, 
Cobra costs and outstanding medical bills for the time period 
from May 2005 to December 2005.

At the January 1997 local hearing the veteran testified that 
she was diagnosed as having Hodgkin's Lymphoma in April 1995 
for the second time, after an eight year remission.  She was 
employed at the time as an RN and one of her co-workers told 
her that she might be eligible for service connected 
disability.  She applied for service connection and in the 
meantime received treatment for Stage 4 Hodgkin's Disease, 
which she was told was life threatening if she waited to have 
treatment.  She received alternating treatments of 
chemotherapy (i.e. the MOPP protocol and the AVBD protocol) 
and until December 1995 she was paying out of her own pocket 
for all of the expenses.  She had no knowledge that she 
needed preauthorization for VA to pay for this treatment 
because she did not know that she had VA benefits. 

III.  Analysis

The veteran's claim for VA payment of reimbursement of non-
emergent medical services received in non VA facilities is 
generally governed by  38 U.S.C.A. § 17.52.  Under the 
pertinent part of this regulation, when VA facilities or 
other government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities to provide the appropriate care.  Hospital care or 
medical services will be authorized to a veteran under a 
number of circumstances including for treatment of (i) A 
service-connected disability; or (ii) A disability for which 
a veteran was discharged or released  from the active 
military, naval, or air service; or (iii) A disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or (iv) a disability associated 
with and held to be aggravating a  service-connected 
disability; or (v) any disability of a veteran participating 
in a rehabilitation program under 38 U.S.C. ch. 31 and when 
there is a need for hospital care or medical services for any 
of the reasons enumerated in Sec.  17.48(j).  See also 
38 C.F.R. § 17.50(b) (1995) (Section 17.50(b) was renumbered 
as section 17.52 in 1996). 

For purposes of the regulation, medical services include 
medical examination, treatment, rehabilitative services, 
surgical services, dental services, optometric services, 
podiatric services, preventative health care services, 
special appliances, special clothing and other supplies or 
services as medically determined to be reasonable and 
necessary.  38 C.F.R. § 17.30.  Additionally, Veteran's 
Health Administration (VHA) policy clarifies that medications 
and drugs are included under necessary supplies for purposes 
of this definition.  See VHA Manual M-1, Part I, 18.03(e)(3).

In the instant case,  the veteran has asserted that she 
should be reimbursed for the private health care provided 
because she was awarded 100 percent service connection for 
Hodgkin's disease in December 1995 retroactive to May 1995, 
and only became aware of the availability of VA as a payment 
source for her Hodgkin's disease treatment in December 1995.  
The Board certainly understands the veteran's reasoning 
behind requesting reimbursement for the private medical 
services she received during this time frame (i.e. because 
she was actually entitled to 100 percent VA compensation as 
of May 1995, why should she not also be entitled to payment 
for her obviously necessary health care during this time 
frame).  Unfortunately, the law provides no provision for 
reimbursement of private health services on the basis of 
receipt of retroactive compensation.  Instead, it limits VA's 
payment for private fee based medical services to instances 
where VA facilities are geographically inaccessible or were 
not capable of furnishing necessary care or services.  The 
veteran has not alleged that either of these factors was 
present between May 1995 and December 1995 and notably, the 
record shows that she did begin to receive VA health care for 
her Hodgkin's lymphoma after December 1995.  

Provision of private medical services can also be provided to 
veterans on an emergent basis in certain circumstances when 
VA facilities are not available to provide the care.  See 
38 C.F.R. § 17.120, 17.1002.  These regulations generally 
involve situations requiring private emergency room treatment 
and private hospital follow-up treatment for veteran's who 
are not yet stabilized enough to be transferred to a VA 
facility, however, rather than planned treatment such as 
chemotherapy.  Id.  Also, even if it was shown that some or 
all of the services the veteran received from May 2005 to 
December 2005 were emergent within the meaning of applicable 
regulations, there is no evidence of record that VA 
facilities would not have been available to provide the 
services.  See 38 C.F.R. § 17.120, 17.1002  

Given that it has not been shown that VA facilities were not 
accessible or capable of providing the medical services the 
veteran received privately for Hodgkin 's disease from May 
1995 to December 1995, VA reimbursement of these services is 
not warranted.     


ORDER

Entitlement to reimbursement of private medical expenses 
incurred by the veteran for treatment of her service 
connected Hodgkin's lymphoma from May 1995 to December 1995 
is denied.    




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


